IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT KNOXVILLE           FILED
                               JULY 1997 SESSION
                                                         October 8, 1997

                                                        Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk
STATE OF TENNESSEE,                   )    C.C.A. NO. 03C01-9609-CR-00331
                                      )
      Appellee                        )    McMINN CRIMINAL
                                      )
v.                                    )    HON. MAYO L. MASHBURN,
                                      )    JUDGE
JACKIE CROWE,                         )
                                      )
      Defendant/Appellant             )




FOR THE APPELLANT                          FOR THE APPELLEE

Gregory D. Smith                           Charles W. Burson
One Public Square, Suite 321               Attorney General & Reporter
Clarksville, TN 37040
                                           Peter M. Coughlan
                                           Assistant Attorney General
                                           450 James Robertson Parkway
                                           Nashville, TN 37243-0493




OPINION FILED


AFFIRMED
JOHN K. BYERS
SENIOR JUDGE
                                  OPINION
      The defendant was convicted by jury of two counts of rape and two counts of

incest. He was sentenced as a Range I, standard offender to twelve (12) years for

each rape conviction and to six (6) years for each incest conviction to the custody of

the Department of Correction. The trial court ordered the defendant to serve the

rape convictions consecutive to each other and consecutive to prior unserved

sentences but concurrent with the incest convictions. The trial court also imposed

fines in the amount of $25,000 for each rape conviction and $10,000 for each incest

conviction.

      The defendant appeals these convictions, arguing that the evidence is

insufficient to sustain convictions of guilt beyond a reasonable doubt.

      We affirm the defendant’s convictions.

      The evidence presented by the State at trial consisted of the testimony of

Carla Scroggs, who is the victim and the defendant’s daughter, and the testimony of

Mary Crowe, who is the victim’s mother and the defendant’s wife. At the time of the

trial on February 7, 1996, the victim was nineteen (19) years old, placing her

between the ages of sixteen (16) and seventeen (17) at the time of the alleged

offenses from August 1993 to August 1994.

      Identifying the defendant as the perpetrator, the victim testified that the

defendant raped her on numerous occasions, but generally she could not remember

specific dates and times because the rapes occurred so frequently, at least once a

week, and she blocked much of it out. However, the victim was able to testify about

two specific instances of rape by relating them to memorable events, which were

then traced to more specific dates and times.

      The victim testified that the first specific instance of rape occurred the day her

new bedroom suite was delivered to the house. The victim testified about the

following details with respect to this rape. The victim and her older sister shared a

bedroom so they purchased a new bedroom suite with money they earned from

working at a local restaurant. On the day the bedroom suite was delivered, the

                                          -2-
victim came home after school and began arranging and cleaning the new furniture.

The victim’s mother and sister were at work, so she was alone in the house with the

defendant. The defendant entered her bedroom and told her to undress, while he

put on a condom. By this time in her life, the victim had become so scared of the

defendant’s threats to kill or harm her if she did not comply that she took off her

clothes. Then, the defendant made her lie on the bed, and he got on top of her and

had vaginal intercourse with her. The victim testified that this particular rape hurt

her because her vagina was unlubricated. Mary Crowe testified that her daughters

received the bedroom suite sometime in August 1993.

       As for the second specific instance of rape, the victim testified that the

defendant raped her in a utility room, a separate structure which housed the laundry

machines at the back of the house. The victim testified about the following details

with respect to this rape. The defendant told the victim to go to the utility room to

wash some clothes. While she was in the utility room, the defendant came out there

already wearing a condom. The defendant unzipped his pants, made her bend

over, and penetrated her vaginally. The victim testified that this instance of rape

occurred sometime after April 1994 at approximately 5:00 p.m. She remembered

the time because it was starting to get dark and her younger sister was told by the

defendant to take a bath and get ready for bed.

       At the defendant’s objection at the close of the State’s proof, the trial court

required the State to elect the offenses for which it was seeking convictions. The

State elected to prosecute two instances of rape: “the utility room and the day the

bedroom suit [sic] was delivered, when it happened in her bedroom.”

       The defendant’s proof at trial consisted of the testimony of his sister, Carol

Allen, who testified that she had a good relationship with the victim, her niece, and

yet the victim never confided in her over the years about being sexually abused by

the defendant. Ms. Allen further testified that the victim did not confide in her when

she specifically asked the victim whether the allegations against the defendant of

sexual abuse were true. The defendant did not testify at trial, but at the sentencing

hearing he denied ever having illegal sexual intercourse with the victim.



                                           -3-
       The defendant challenges the sufficiency of the evidence to support the

convictions for rape and incest. When the sufficiency of the evidence is challenged,

the standard of review is whether, after considering the evidence in the light most

favorable to the State, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. State v. Duncan, 698 S.W.2d

63, 67 (Tenn. 1985), cert. denied, 475 U.S. 1031 (1986).

       Furthermore, “a jury verdict approved by the trial judge accredits the

testimony of the witnesses for the State and resolves all conflicts in favor of the

State’s theory.” State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983), cert. denied,

465 U.S. 1073 (1984); State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). On

appeal, the State is entitled to the strongest legitimate view of the evidence and all

reasonable inferences that may be drawn therefrom. State v. Cabbage, 571 S.W.2d

832, 835 (Tenn. 1978).

       A finding of guilt against the defendant removes the presumption of

innocence and raises a presumption of guilt on appeal. Grace, 493 S.W.2d at 476.

It is the defendant who must overcome this presumption of guilt and carry the

burden of demonstrating that the evidence is insufficient. Williams, 657 S.W.2d at

410.

       In the light most favorable to the State, the evidence showed that the

defendant raped the victim on two separate occasions, each set apart from other

instances of rape by the victim’s unique details and each traced to specific dates

and times by either the victim or Mary Crowe. Accordingly, the jury was able to

deliberate and return a verdict of guilt beyond a reasonable doubt on these two

specific instances of rape.

       The defendant failed to present any evidence to rebut the victim’s testimony

regarding the two specific instances of rape. Therefore, the jury was entitled to

believe the victim’s testimony and reject the defendant’s defense that he did not

commit the rapes. On appeal, the defendant has not overcome this presumption of

guilt and has not demonstrated that the evidence is insufficient.




                                          -4-
      We find that the evidence in the record is certainly sufficient for a rational trier

of fact to find the essential elements of the offenses of rape and incest beyond a

reasonable doubt.

      The judgments are affirmed.




                                          John K. Byers, Senior Judge



CONCUR:




David H. Welles, Judge




Thomas T. Woodall, Judge




                                          -5-